               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION


JOHNNIE CRITES                                                 PLAINTIFF

vs.                      NO. 4:19-cv-00098 KGB

AETNA LIFE INSURANCE COMPANY                                DEFENDANT


       PLAINTIFF’S RESPONSE TO THE DEFENDANT AETNA LIFE
      INSURANCE COMPANY’S MOTION FOR JUDGMENT ON THE
                     ADMINISTRATIVE RECORD

      Comes now the plaintiff, Johnnie Crites, by and through her

attorneys, James F. Swindoll of the Law Offices of James F. Swindoll, and

for plaintiff’s response to the defendant Aetna Life Insurance Company’s

motion for judgment on the administrative record, states:

      Johnnie Crites in opposition to the motion for judgement on the

administrative record argues that Aetna erred as to her long-term disability

claim because she did not receive the full and fair review of that claim

required by 29 U.S.C. § 1133(2).

      Under ERISA, employee benefit plans must "afford a reasonable

opportunity to any participant whose claim for benefits has been denied for

a full and fair review by the appropriate named fiduciary of the decision


                                     1
denying the claim." 29 U.S.C. § 1133(2). In accordance with the authority

of 29 U.S.C. [§] 1133; 29 C.F.R. § 2560.503-1 "sets forth minimum

requirements for employee benefit plan procedures pertaining to claims for

benefits." and requires that the process be fair and impartial.

      In this case the denial is based upon consultants and “peer reviewed”

conclusions about plaintiff and her doctors’ opinions. Despite her history of

not working in years (since 2016) and plaintiff receiving benefits from the

defendant for two years, Aetna using retained expert/reviewers who have

never seen or treated plaintiff denied her future benefits by picking through

the medical records for instances which support their opinions while

completely ignoring the totality of her treatment records showing that there

was a significant physical basis for her statements and those of her treating

physicians that she was unable to work.         As indicated, under ERISA

statutes, employee benefit plans must "afford a reasonable opportunity to

any participant whose claim for benefits has been denied for a full and fair

review by the appropriate named fiduciary of the decision denying the

claim" 29 U.S.C. § 1133(2) and those of her treating physicians.

      Retaining consultants who discredit the treating doctors and not

informing the applicant that such persons were finding her doctors not

credible is not a reasonable opportunity to address a decision denying her


                                       2
benefits. The “selected” findings of the consultants were never reviewed by

her treating physician and her doctors (who have been long term treaters)

were not given ample opportunity to respond to the “peer review” relied

upon by Aetna to deny her claim. For example, at no time during her

treatment is any indication that the doctors treated Johnnie Crites thought

she could work or otherwise hold a full time job. These records show

serious spinal issues (Pseudoclaudication), severe headaches, noted pain

and limitations that have continued and worsened during the two years that

plaintiff was receiving benefits under this policy.

      Additionally while we agree that there is discretion in making the

decision in this case and also that a plan administrator has discretion to

deny benefits based upon its acceptance of the opinions of reviewing

physicians over the conflicting opinions of the claimant's treating

physicians, the record in this case does not support the denial of benefits in

this case". Because the denial and the underlying record does not support

the decision that she can work, the denial is arbitrary and capricious.

Johnson v. Metro. Life Ins. Co., 437 F.3d 809, 814 (8th Cir.2006); Coker v.

Metro. Life Ins. Co., 281 F.3d 793, 799 (8th Cir. 2002).

      In addition in this case the plaintiff has been submitting evidence from

her physicians which, unbeknown to her was being discounted and not


                                        3
properly weighed as evidence of her disability.         Instead Aetna picked

experts which were unknown to her who picked through the medical

records and found information that was selected to booster their opinions

but which did not accurately represent the situation or her disability. Such

information was also used by them to discredit or otherwise discount the

information that supported her position and importantly was never

communicated to plaintiff where she was informed and allowed to provide

rebuttal to the findings. This was arbitrary and capricious because not only

did the Aetna finding not reflect what plaintiff believed the medical records

showed but that Aetna did not provided the information about their basis of

denial until the administrative record was closed. This omission denied her

the right to offer different evidence. Also, the plaintiff was never told that a

vocational expert had been retained and had reported that she could work

at some sedentary jobs. This finding was arbitrary because plaintiff was

never give an opportunity to respond to this finding apparently was very

much relied upon by Aetna.        This information was developed and not

disclosed and apparently controlled the outcome of denial.

      In example the experts hired by Aetna called into question her

credibility into by accusing her in their reports of fraud and illicit drug use

without allowing her to submit records and other proof that demonstrated


                                       4
otherwise. (defendant’s brief p15). These accusations were then used to

discount her complaints of spinal stenosis and Pseudoclaudication in her

spine.   Knowledge that Aetna was not crediting her long standing

physician’s finding and limitations findings allowed Aetna’s consultant Dr.

Farache, to demean her condition that she was unable to work (defendant’s

brief p15). She could not obtain a full and fair review as proscribed by the

act because she did not know until it was too late to rebut these unknown

findings. 29 U.S.C. § 1133(2)

      Another example of the arbitrary and capricious nature is the failure

to allow her the knowledge that her physicians had not “called back” and

such failure was being used against her in her claim. (defendant’s brief,

p16). Providing information to the policyholder about the process and the

accumulating evidence would have provided opportunity for Johnnie Crites

to contact her physicians and secure their cooperation, instead the records

of treatment were picked through to find evidence that supported the

consultants’ opinion. It was only later after the denial that plaintiff learned

about “no return call” and its apparent negative effect on her claim. She

was caught off guard and was not provided any opportunity for redress.

This situation was addressed in Wilcznski v. Lumbermens Mut.93 F.3rd

397 where such a non-disclosure was deemed unfair.              While plaintiff


                                       5
concedes that she might not be able to require complete disclosure of all

workings in the denial, this situation which was being used against her

would have been something easily corrected by her upon learning that her

physicians had not called back.

     Because the denial was arbitrary and capricious made and not in

accord with the evidence, plaintiff prays that the denial be reversed and

that benefits be awarded.



                                        Respectfully submitted,

                                        James F. Swindoll
                                        Bar Number 77131
                                        Attorney for Plaintiff
                                        Law Offices of James F. Swindoll
                                        212 Center Street, Suite 300
                                        Little Rock, Arkansas 72201
                                        (501) 374-1290
                                        E-mail: jswindoll@swindolllaw.com




                                    6
                        CERTIFICATE OF SERVICE

      I hereby certify that on                     , 2019, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system, which
shall send notification of such filing to the following:

Mr. William B. Wahlheim, Jr.
Maynard, Cooper and Gale, P.C.
Attorneys at Law
1901 Sixth Avenue North
2400 Regions/Harbert Plaza
Birmingham, Alabama 35203-2618



                                            James F. Swindoll
                                            Bar Number 77131
                                            Attorney for Plaintiff
                                            Law Offices of James F. Swindoll
                                            212 Center Street, Suite 300
                                            Little Rock, Arkansas 72201
                                            (501) 374-1290
                                            E-mail: jswindoll@swindolllaw.com




                                        7
